Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, whenever in a prosecution for murder there is any evidence which would authorize a verdict of voluntary manslaughter, it is error for the court to fail to instruct the jury on the law of voluntary manslaughter.
2. Under the principle of the above-stated ruling, and the facts of the instant case, the court erred in failing to charge the jury upon the law of voluntary manslaughter and the unlawful shooting at another.
3. As another trial must be had, the question as to the sufficiency of the evidence to support the verdict is not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

Leon 8. Tomlinson, R. Lee Moore, for plaintiff in error.
'IF. G. Neville, solicitor-general, contra.